         Case 4:20-cv-04012-KAW Document 33 Filed 11/05/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                           CIVIL LAW AND MOTION MINUTES

 Date: November 5, 2020          Time: 43 mins             Judge: KANDIS A. WESTMORE
 Case No.: 20-cv-04012-KAW       Case Name: African American Tobacco Control Leadership
                                 Counci v. United States Department of Health and Human
                                 Services

For Plaintiff(s): Christopher Leung
For Defendant(s): Daniel Feith

 Deputy Clerk: Doug Merry                             Court Reporter: Pamela Batalo-Hebel


                                       PROCEEDINGS

Motion to Dismiss hearing held via Zoom video.

The matter is taken under submission and the Court will issue a written ruling.
